DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/28/2021 has been entered. Claims 1, 14, and 22 have been amended. Claims 1-26 are pending.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 14, applicant argues on pages 10-13 of the Remarks that neither Pandey nor Son teaches that, “the series of pointed positions of the stylus are generated in response to receiving, by a linear electrode, an electronic charge in accordance with a pen signal produced by a signal generation circuit of the stylus, where the linear electrode has a shape formed in stripes or a shape formed by beading plural lozenge shapes.”
In response to the applicant’s argument, examiner respectfully disagrees. Son describes pointed positions of stylus with emitting charges in fig. 6 and paragraphs 86-87, “If the stylus pen 200 approaches the electromagnetic field of the digitizer pad 350, an electromagnetic induction phenomenon is generated and current is generated by the resonance circuit 210. Accordingly, a magnetic field 204 is formed by the generated current. The digitizer pad controller 360 scans strength of the magnetic field 204 provided from the stylus pen 200 to the digitizer pad 350 throughout the entire region of the digitizer pad 350 and detects a position.”  Son describes linear electrode in lines in fig 6 and paragraph 56, “In the capacitive touch panel 320, electrode lines including a plurality of electrodes are alternately and horizontally formed.” Son further describes detection line in paragraph 58, “In the digitizer pad 350, lines are alternately and horizontally formed in X and Y axis directions.” Son also describes positions of stylus in fig. 8 and paragraph 104, “The host device 110 receives the y-coordinate 802 from the digitizer pad controller 360 and receives the y2-coordinate from the capacitive touch panel controller 330. The host device 110 corrects the y1-coordinate 802 with reference to the y2-coordinate 803 and specifies the corrected y1-coordinate 802 as a y-coordinate 88 touched by the stylus pen 200” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an obliquely held stylus that can provide correction data as taught by Son with the touch sensitive display screen of Pandey. The motivation to combine the reference of Son is to compensate for any error and provide an accurate recognition of stylus tip on display panel. Examiner asserts that the combination of Pandey and Son describes the above limitation.
Regarding claim 22, applicant argues on pages 13-14 of the Remarks that the combination of Son and Keidar do not teach or suggest at least that, “the first electrode is used in the step of obtaining the first pointed position and in the step of obtaining the second pointed position.”
In response to the applicant’s argument, examiner respectfully disagrees. Keidar describes an electrode use to obtain both pointed position in fig. 6A and paragraphs 49, “The stylus contains a transmitter at its tip which transmits a first signal and it contains a second transmitter at a tilt point of the transmitter which transmits a second signal, different from the first signal. The sensor panel and/or control module detect the location on the sensor panel 600 of the tip of the stylus using the first signal. The sensor panel and/or control module detect the location on the sensor panel 600 of the tilt point 602 of the stylus using the second signal” Keidar further describes the electrode in fig. 2 and paragraph 26, “The sensor panel 240 is used to measure the capacitance from each row to each column of the electrodes in order to measure the position of an input medium such as a finger, or stylus 290” ” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the stylus as taught by Keidar with the stylus of Son. The motivation to combine the reference of Keidar is to accurately triangulate the angle of the stylus with two points and update the rendering content at a location of the display. Examiner asserts that the combination of Son and Keidar describes the above limitation.
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim reads as, “Wherein the obtaining the first value obtains the first value is obtained on a basis of a pen signal transmitted by the stylus through a first electrode disposed in a vicinity of the tip of the stylus, and the obtaining the second value obtains the second value on a basis of the pen signal transmitted by the stylus through a second electrode that is disposed in a vicinity of the tip of the stylus and that is different from the first electrode” Examiner presumes the statement should read as, “Wherein the obtaining the first value obtains the first value on a basis”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 14-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Pub. 20160062470) in view of Son (US Pub. 20140078105).
Regarding Claim 1, Pandey discloses:
Receiving feedback information including a display position of a predetermined pattern on the displaying part from a host processor, (at least refer to fig. 1, 4B and Paragraphs 37, 51. Describes Selection of an image 120 may initiate the execution of some specific functionality of the instrument or an application in operation on the instrument. Under some usage conditions, a user may move a cursor 140 (or stylus or finger) in a desired direction toward a selectable image (for example, the image A1) along a fairly straight path 150 and select the image by clicking a mouse, tapping a touch-sensitive pad, or touching the screen 105. Para. 51, describes: the aspect of displaying a reference path 430, receiving motion-input data representative of a user tracing the path, computing motion errors, and adjusting filter parameters may be repeated until the positional errors are less than a predetermined value); and 
Updating at least some of plural position calibration values stored in a correction table that stores therein the position calibration value for each of plural positions arranged on the operation plane, on a basis of the display position of the predetermined pattern included in the received feedback information, (at least refer to fig. 4B and Paragraphs 51-52, 74. Describes the aspect of displaying a reference path 430, receiving motion-input data representative of a user tracing the path, computing motion errors, and adjusting filter parameters may be repeated until the positional errors are less than a predetermined value. In some implementations, averaged values of the adjusted filter parameters may be computed from the results for all trials for the user. Para. 52, describes: calibrations may be executed for different users, and filter parameters may be stored and subsequently used for each user. Para. 74, describes: A calibration procedure 620 may comprise an iterative process that is run several times to compute several sets of filter parameters) 
Pandey does not disclose:
A method executed by a device that is configured to be able to detect a pointed position of a stylus held obliquely by a user to an operation plane being superimposed on a displaying part, the method comprising:
a series of pointed positions of a stylus obtained by causing a user to trace the predetermined pattern with the stylus held obliquely by the user on the displaying part, wherein the series of pointed positions of the stylus is different from the display position of the predetermined pattern, [[and]] wherein the display position of the predetermined pattern is pointed by a tip of the stylus and the series of pointed positions of the stylus are not pointed by the tip of the stylus, wherein the series of pointed positions of the stylus are generated in response to receiving, by a linear electrode, an electronic charge in accordance with a pen signal produced by a signal generation circuit of the stylus, and wherein the linear electrode has a shape formed in stripes or a shape formed by beading plural lozenge shapes.
Son teaches: 
A method executed by a device that is configured to be able to detect a pointed position of a stylus held obliquely by a user to an operation plane being superimposed on a displaying part, (at least refer to fig. 6 and Paragraph 12. Describes an input processing method and an electronic device for implementing the method senses that a stylus pen touching a touch screen device is slanted) the method comprising:
a series of pointed positions of a stylus obtained by causing a user to trace the predetermined pattern with the stylus held obliquely by the user on the displaying part, (at least refer to fig. 6 and Paragraphs 89, 91. Describes when the stylus pen 200 is slanted, the digitizer pad controller 360 recognizes not a position 401 where the tip 201 is touched but a first position 402 which gets out of the position 401 where the tip 201 is touched. Para. 91, describes: For example, the host device 110 determines a direction of the second position 403 to the first position 402 and performs a correction for moving the first position 402 in an opposite direction of the determined direction) wherein the series of pointed positions of the stylus is different from the display position of the predetermined pattern, wherein the display position of the predetermined pattern is pointed by a tip of the stylus and the series of pointed positions of the stylus are not pointed by the tip of the stylus, (at least refer to fig. 6 and Paragraphs 89, 91, 104. Describes when the stylus pen 200 is slanted, the digitizer pad controller 360 recognizes not a position 401 where the tip 201 is touched but a first position 402 which gets out of the position 401 where the tip 201 is touched. Para. 91, describes: For example, the host device 110 determines a direction of the second position 403 to the first position 402 and performs a correction for moving the first position 402 in an opposite direction of the determined direction. That is, the host device 110 includes a correction module for moving the first position 402 to be close to the touched position 401 of the tip 201. That is, when this correction module senses the second position 403 to the first position 402, it recognizes that the stylus pen 200 is slanted and corrects the first position 402 with reference to the second position 403. Para. 104, describes: The host device 110 corrects the y1-coordinate 802 with reference to the y2-coordinate 803 and specifies the corrected y1-coordinate 802 as a y-coordinate 88 touched by the stylus pen 200) wherein the series of pointed positions of the stylus are generated in response to receiving, by a linear electrode, an electronic charge in accordance with a pen signal produced by a signal generation circuit of the stylus, (at least refer to fig. 6 and Paragraphs 86-87. Describes If the stylus pen 200 approaches the electromagnetic field of the digitizer pad 350, an electromagnetic induction phenomenon is generated and current is generated by the resonance circuit 210. Accordingly, a magnetic field 204 is formed by the generated current. The digitizer pad controller 360 scans strength of the magnetic field 204 provided from the stylus pen 200 to the digitizer pad 350 throughout the entire region of the digitizer pad 350 and detects a position) and wherein the linear electrode has a shape formed in stripes or a shape formed by beading plural lozenge shapes, (at least refer to fig. 6 and Paragraphs 56, 58. Describes in the capacitive touch panel 320, electrode lines including a plurality of electrodes are alternately and horizontally formed. Para. 58, describes: In the digitizer pad 350, lines are alternately and horizontally formed in X and Y axis directions. Examiner interprets the electrode lines as stripes shape).
The two references are analogous art because they are related with the same field of invention of stylus position detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an obliquely held stylus that can provide correction data as taught by Son with the touch sensitive display screen of Pandey. The motivation to combine the reference of Son is to compensate for any error and provide an accurate recognition of stylus tip on display panel.
Regarding Claim 14, Pandey discloses:
Obtaining a first value that is a pointed position of the stylus, (at least refer to fig. 4A and Paragraph 54. Describes a user's motion input may trace out an actual path 410, the motion-input data may be filtered to produce the smoothed path 420 (which may or may not be displayed on the screen 105). As the user moves toward a selectable image, the instrument 200 may compute a predicted path, and this path may change as the user continues to move toward the selectable image. The predicted path 415 may encompass an area in which the user is likely to move a cursor, stylus, finger, or some other selecting device. In some embodiments, selectable images which are fully within the path (e.g., image E5) may be weighted); 
Obtaining a second value relating to the stylus, (at least refer to fig. 4A and Paragraph 54. Describes a user's motion input may trace out an actual path 410, the motion-input data may be filtered to produce the smoothed path 420 (which may or may not be displayed on the screen 105). As the user moves toward a selectable image, the instrument 200 may compute a predicted path, and this path may change as the user continues to move toward the selectable image. The predicted path 415 may encompass an area in which the user is likely to move a cursor, stylus, finger, or some other selecting device. In some embodiments, selectable images which are fully within the path (e.g., image E5) may be weighted); 
Deriving an output position by correcting the first value on a basis of a calibration value for the first value obtained on a basis of the second value, wherein the calibration value is updated on a basis of a display position of a predetermined pattern, (at least refer to fig. 4B and Paragraphs 52, 54, 74. Describes the averaged values for filter parameters may be stored and subsequently used during a normal mode of operation of the instrument 200. According to some embodiments, calibrations may be executed for different users, and filter parameters may be stored and subsequently used for each user. Para. 54, describes: As the user moves toward a selectable image, the instrument 200 may compute a predicted path, and this path may change as the user continues to move toward the selectable image. Para. 74, describes: A calibration procedure 620 may comprise an iterative process that is run several times to compute several sets of filter parameters. The filter parameters from the different calibration runs may be averaged to obtain final parameter values) 
Reporting the output position to the host processor, (at least refer to fig. 4A and Paragraphs 40, 54. Describes when in operation, an operating system may execute on at least one processor and provide for user interaction and operation of the instrument. Para. 54, describes: a user's motion input may trace out an actual path 410, the motion-input data may be filtered to produce the smoothed path 420 (which may or may not be displayed on the screen 105). As the user moves toward a selectable image, the instrument 200 may compute a predicted path, and this path may change as the user continues to move toward the selectable image).
Pandey does not disclose:
A method executed by a device that is configured to be able to detect a pointed position of a stylus held obliquely by a user to an operation plane being superimposed on a displaying part, the method comprising:
a series of pointed positions of the stylus obtained by causing a user to trace the predetermined pattern with the stylus held obliquely by the user on the displaying part, wherein the series of pointed positions of the stylus is different from the display position of the predetermined pattern, wherein the display position of the predetermined pattern is pointed by a tip of the stylus and the series of pointed positions of the stylus are not pointed by the tip of the stylus, wherein the series of pointed positions of the stylus are generated in response to receiving, by a linear electrode, an electronic charge in accordance with a pen signal produced by a signal generation circuit of the stylus, and wherein the linear electrode has a shape formed in stripes or a shape formed by beading plural lozenge shapes; and reporting the output position to the host processor.
Son teaches:
A method executed by a device that is configured to be able to detect a pointed position of a stylus held obliquely by a user to an operation plane being superimposed on a displaying part, (at least refer to fig. 6 and Paragraph 12. Describes an input processing method and an electronic device for implementing the method senses that a stylus pen touching a touch screen device is slanted) the method comprising:
a series of pointed positions of the stylus obtained by causing a user to trace the predetermined pattern with the stylus held obliquely by the user on the displaying part, (at least refer to fig. 6 and Paragraphs 89, 91. Describes when the stylus pen 200 is slanted, the digitizer pad controller 360 recognizes not a position 401 where the tip 201 is touched but a first position 402 which gets out of the position 401 where the tip 201 is touched. Para. 91, describes: For example, the host device 110 determines a direction of the second position 403 to the first position 402 and performs a correction for moving the first position 402 in an opposite direction of the determined direction) wherein the series of pointed positions of the stylus is different from the display position of the predetermined pattern, wherein the display position of the predetermined pattern is pointed by a tip of the stylus and the series of pointed positions of the stylus are not pointed by the tip of the stylus, (at least refer to fig. 6 and Paragraphs 89, 91, 104. Describes when the stylus pen 200 is slanted, the digitizer pad controller 360 recognizes not a position 401 where the tip 201 is touched but a first position 402 which gets out of the position 401 where the tip 201 is touched. Para. 91, describes: For example, the host device 110 determines a direction of the second position 403 to the first position 402 and performs a correction for moving the first position 402 in an opposite direction of the determined direction. That is, the host device 110 includes a correction module for moving the first position 402 to be close to the touched position 401 of the tip 201. That is, when this correction module senses the second position 403 to the first position 402, it recognizes that the stylus pen 200 is slanted and corrects the first position 402 with reference to the second position 403. Para. 104, describes: The host device 110 corrects the y1-coordinate 802 with reference to the y2-coordinate 803 and specifies the corrected y1-coordinate 802 as a y-coordinate 88 touched by the stylus pen 200) wherein the series of pointed positions of the stylus are generated in response to receiving, by a linear electrode, an electronic charge in accordance with a pen signal produced by a signal generation circuit of the stylus, (at least refer to fig. 6 and Paragraphs 86-87. Describes If the stylus pen 200 approaches the electromagnetic field of the digitizer pad 350, an electromagnetic induction phenomenon is generated and current is generated by the resonance circuit 210. Accordingly, a magnetic field 204 is formed by the generated current. The digitizer pad controller 360 scans strength of the magnetic field 204 provided from the stylus pen 200 to the digitizer pad 350 throughout the entire region of the digitizer pad 350 and detects a position) and wherein the linear electrode has a shape formed in stripes or a shape formed by beading plural lozenge shapes, (at least refer to fig. 6 and Paragraphs 56, 58. Describes in the capacitive touch panel 320, electrode lines including a plurality of electrodes are alternately and horizontally formed. Para. 58, describes: In the digitizer pad 350, lines are alternately and horizontally formed in X and Y axis directions. Examiner interprets the electrode lines as stripes shape); 
Regarding claim 14, refer to the motivation of claim 1.
Regarding Claim 5, Pandey discloses:
Wherein the predetermined pattern is a line, (at least refer to fig. 4B and Paragraph 51. Describes an instrument 200 may include machine-readable instructions that adapt the instrument to display a reference path 430 and locate a cursor 140 at an end of the reference path. A corresponding position on the reference path may be a position on the reference path 430 that lies the shortest distance from an action position P).
Regarding Claim 6, Pandey discloses:
Wherein the line corresponds to a diagonal line of a screen of the displaying part, (at least refer to fig. 4B and Paragraph 51. Describes an instrument 200 may include machine-readable instructions that adapt the instrument to display a reference path 430 and locate a cursor 140 at an end of the reference path. A corresponding position on the reference path may be a position on the reference path 430 that lies the shortest distance from an action position P).
Regarding Claim 7, Pandey discloses:
Wherein the line corresponds to a side of a screen of the displaying part, (at least refer to fig. 4B and Paragraphs 51, 59. Describes an instrument 200 may include machine-readable instructions that adapt the instrument to display a reference path 430 and locate a cursor 140 at an end of the reference path. A corresponding position on the reference path may be a position on the reference path 430 that lies the shortest distance from an action position P. Para. 59, describes: For example, selectable images lying more centrally within the predicted path may be given a higher weighting value than selectable images lying to a side of the path or lying partially within the predicted path).
Regarding Claim 15, Pandey discloses:
Wherein the second value is a pointed position of the stylus that is different from the first value, and the output position is an externally dividing point of a line that connects the first value and the second value to each other, (at least refer to fig. 4A and Paragraphs 53, 54. Describes only selectable images within the predicted path may be given a weighting value that represents a likelihood that the user intends to select the selectable image. Para. 54, describes: as a user's motion input may trace out an actual path 410, the motion-input data may be filtered to produce the smoothed path 420 (which may or may not be displayed on the screen 105). As the user moves toward a selectable image, the instrument 200 may compute a predicted path, and this path may change as the user continues to move toward the selectable image. Selectable images which intrude upon the predicted path 415 (images A1, B2) may also be weighted with a value indicating their likeness for being selected).
Regarding Claim 16, Pandey discloses:
Wherein the calibration value is a value that corresponds to a distance between the output position and the first value, and the calibration value becomes larger as the distance between the first value and the second value becomes larger, (at least refer to fig. 4A-B and Paragraphs 51, 55. Describes filter parameters may be determined through software operation using a calibration procedure that is executed by the instrument 200. For example an instrument 200 may include machine-readable instructions that adapt the instrument to display a reference path 430 and locate a cursor 140 at an end of the reference path. A corresponding position on the reference path may be a position on the reference path 430 that lies the shortest distance from an action position P. Para. 55, describes: a length of the predicted path 415 may be proportional to the magnitude of the directional vector or an averaged value for M prior directional vectors. For example, if a user is moving a cursor faster, the length of the predicted path may be longer than when a user is slowing down the motion of the cursor).
Regarding Claim 18, Pandey discloses:
Wherein the obtaining the first value obtains the first value in a capacitance scheme, and the obtaining the second value obtains the second value on a basis of a pen signal transmitted by the stylus, (at least refer to fig. 3A-B and Paragraphs 43-44. Describes the sensor 380 may comprise a capacitive touch-pad in some implementations, or a touch-screen in some embodiments. Touch-sensitive sensors may comprise capacitive arrays.  A remote controller may include one or more sensors 385 configured to detect motion of the remote controller 230, in some embodiments. For example, some sensors 385 may comprise at least one accelerometer, a gyrometer, or a magnetometer for sensing user-input motion).
Pandey does not disclose:
a pen signal transmitted by the stylus
Son teaches:
a pen signal transmitted by the stylus, (at least refer to fig. 6 and Paragraphs 86-87, 71. Describes If the stylus pen 200 approaches the electromagnetic field of the digitizer pad 350, an electromagnetic induction phenomenon is generated and current is generated by the resonance circuit 210. Accordingly, a magnetic field 204 is formed by the generated current. The digitizer pad controller 360 scans strength of the magnetic field 204 provided from the stylus pen 200 to the digitizer pad 350 throughout the entire region of the digitizer pad 350 and detects a position. Further refer to para. 71)
Regarding claim 18, refer to the motivation of claim 1.
Regarding Claim 19, Pandey discloses:
Wherein the obtaining the first value obtains the first value on a basis of a variation of capacitance generated in the operation plane, (at least refer to fig. 3A-B, 4A-C and Paragraphs 43, 55. Describes touch-sensitive sensors may comprise capacitive arrays. one or more motion sensors may be configured to produce motion data in at least two dimensions that is representative of user-input motion that is intended to control the instrument 200. Para. 55, describes: a directional vector V[n] that may be computed from two consecutive data points (x[n], y[n]), (x[n−1], y[n−1]) on a smoothed path 420)
Pandey does not disclose:
Wherein the obtaining the first value obtains the first value on a basis of a variation of capacitance generated between plural electrodes arranged in the operation plane and a first electrode disposed in a vicinity of the tip of the stylus.
Son teaches:
Wherein the obtaining the first value obtains the first value on a basis of a variation of capacitance generated between plural electrodes arranged in the operation plane and a first electrode disposed in a vicinity of the tip of the stylus, (at least refer to fig. 6 and Paragraphs 56, 70. Describes in the capacitive touch panel 320, electrode lines including a plurality of electrodes are alternately and horizontally formed. The capacitive touch panel controller 330 detects a touch position according to a capacitance change from the capacitive touch panel 320. Para. 70, describes: When the stylus pen is touched on the touch screen device 300, the capacitive touch panel controller 330 also senses a touch using a capacitance change from the capacitive touch panel 320 by the electrostatic rubber).
Regarding claim 19, refer to the motivation of claim 1.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Pub. 20160062470) in view of Son (US Pub. 20140078105) in further view of Segal (US Pub. 20180267757).
Regarding Claim 2, Pandey discloses:
Wherein the predetermined pattern includes a pattern to urge the user to perform an operation of tracing the operation plane over a predetermined continuous section using the stylus, (at least refer to fig. 4A-B and Paragraph 51. Describes filter parameters may be determined through software operation using a calibration procedure that is executed by the instrument 200. For example an instrument 200 may include machine-readable instructions that adapt the instrument to display a reference path 430 and locate a cursor 140 at an end of the reference path. A corresponding position on the reference path may be a position on the reference path 430 that lies the shortest distance from an action position P) and 
the feedback information includes information that indicates a display time period of the predetermined pattern by the host processor.
Pandey and Son do not disclose:
the feedback information includes information that indicates a display time period of the predetermined pattern by the host processor.
Segal teaches:
the feedback information includes information that indicates a display time period of the predetermined pattern by the host processor, (at least refer to fig. 4A-B and Paragraph 52. Describes the computing device 108 is configured to save each respective X/Y coordinate, including by transmitting the information to a remote storage device. The information can be saved as an array of coordinates over time, thereby enabling reproduction of respective “drawings” or output from the virtual marker 102 to be displayed on a display device 104 in the future).
The three references are analogous art because they are related with the same field of invention of device interacting with display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storage of input coordinate as taught by Segal with an obliquely held stylus that can provide correction data as taught by Son with the touch sensitive display screen of Pandey. The motivation to combine the reference of Segal is to provide for storage of data that would enable a reproduction of the user’s input later.
Regarding Claim 3, Pandey discloses:
Wherein the updating updates at least some of the plural position calibration values stored in the correction table on a basis of the series of pointed positions of the stylus in the display time period indicated by the feedback information, (at least refer to fig. 4A-B and Paragraph 51. Describes filter parameters may be determined through software operation using a calibration procedure that is executed by the instrument 200. For example an instrument 200 may include machine-readable instructions that adapt the instrument to display a reference path 430 and locate a cursor 140 at an end of the reference path. The aspect of displaying a reference path 430, receiving motion-input data representative of a user tracing the path, computing motion errors, and adjusting filter parameters may be repeated until the positional errors are less than a predetermined value. Para. 52, describes: calibrations may be executed for different users, and filter parameters may be stored and subsequently used for each user).
Regarding claim 3, refer to the motivation of claim 2.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Pub. 20160062470) in view of Son (US Pub. 20140078105) in further view of Segal (US Pub. 20180267757) further in view Kuge (US Pub. 20160196002).
Regarding Claim 4, Pandey discloses:
Wherein the host processor is configured to cause the displaying part to sequentially display thereon, and the updating is executed every time each of the plural patterns is displayed by the host processor, (at least refer to fig. 7 and Paragraphs 73-74. Describes an instrument may be configured such that a user may initiate a calibration procedure 620 at any time, e.g., by selecting a calibration icon or menu item. Para. 74, describes: A calibration procedure 620 may comprise an iterative process that is run several times to compute several sets of filter parameters. The filter parameters from the different calibration runs may be averaged to obtain final parameter values, according to some embodiments. For each run, a reference line 430 may be displayed and a user may try to trace the line).
Pandey, Son and Segal do not disclose:
display thereon plural patterns including the predetermined pattern
Kuge teaches:
display thereon plural patterns including the predetermined pattern, (at least refer to fig. 7, 8A and Paragraphs 95-96. Describes when the control unit 40 receives an operation signal via the operation button unit 60 that the power button of the display device 1 has been turned ON (Step S11: Yes), the control unit 40, via the display panel control unit 21, displays the respective character images 200a, 200b in the display areas 201, 202 within the display area 20A of the display panel 20, and initiates calibration of the touch panel 10 (Step S12))
The four references are analogous art because they are related with the same field of invention of device interacting with display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate different tracing pattern as taught by Kuge with the storage of input coordinate as taught by Segal with an obliquely held stylus that can provide correction data as taught by Son with the touch sensitive display screen of Pandey. The motivation to combine the reference of Kuga is to provide different pattern for tracing so as to correct for error based on manual input.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Pub. 20160062470) in view of Son (US Pub. 20140078105) in further view of Tomita (US Pub. 20160224825).
Regarding claim 8, Pandey and Son do not disclose:
Wherein the host processor is configured to display on the displaying part a holding angle designation information to designate a holding angle of the stylus during display of the predetermined pattern, to the user.
Tomita teaches:
Wherein the host processor is configured to display on the displaying part a holding angle designation information to designate a holding angle of the stylus during display of the predetermined pattern, to the user, (at least refer to fig. 23 and Paragraph 263. Describes stylus registration screen 610 includes, for example, position designation image 612 for designating the position of stylus 600 in imaged video 611 of digital still camera 502. Stylus registration screen 610 includes message 613 to instruct user 700 to hold stylus 600 so that the position of stylus 600 is matched with position designation image 612 in imaged video 611).
The three references are analogous art because they are related with the same field of invention of input device with display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the instruction for holding the stylus as taught by Tomita with the an obliquely held stylus that can provide correction data as taught by Son with the touch sensitive display screen of Pandey. The motivation to combine the reference of Tomita is to provide uniformity in the position of the stylus.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Pub. 20160062470) in view of Son (US Pub. 20140078105) in further view of Tomita (US Pub. 20160224825) further in view of Rosenberg (US Pub. 20130009907).
Regarding claim 9, Pandey, Son and Tomita do not disclose:
Wherein the correction table further stores therein a tilt angle calibration value to correct the tilt angle of the stylus, the feedback information includes the holding angle designation information, and the updating updates the tilt angle calibration value stored in the correction table on a basis of the holding angle designation information included in the received feedback information, and the tilt angle of the stylus obtained when the predetermined pattern is displayed on the displaying part.
Rosenberg teaches: 
Wherein the correction table further stores therein a tilt angle calibration value to correct the tilt angle of the stylus, the feedback information includes the holding angle designation information, and the updating updates the tilt angle calibration value stored in the correction table on a basis of the holding angle designation information included in the received feedback information, and the tilt angle of the stylus obtained when the predetermined pattern is displayed on the displaying part, (at least refer to fig. 20 and Paragraphs 140-143. Describes process 2000 of determining a tilt angle of the stylus and applying an offset error correction to the input. Para. 143, describes: the tilt angle may be determined by measuring the magnetic field of the stylus 110. The tilt angle may also be determined during the determination of the position of the magnetic within the stylus 110 using gradient descent. Para. 143, describes: At 2004, an offset error correction is determined which is based on (e.g., a function of) the tilt angle. At 2006, the offset error correction is applied to input received from the touch sensor 102 by the stylus 110).
The four references are analogous art because they are related with the same field of invention of input device with display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate correction value with the tilt angle of stylus as taught by Rosenberg with the instruction for holding the stylus as taught by Tomita with the an obliquely held stylus that can provide correction data as taught by Son with the touch sensitive display screen of Pandey. The motivation to combine the reference of Rosenberg is to compensate the error of the tilt angle and produce a more accurate input.
Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Pub. 20160062470) in view of Son (US Pub. 20140078105) in further view of Kim (US Pub. 20190302910).
Regarding Claim 20, Pandey and Son do not disclose:
Wherein the obtaining the second value obtains the second value on the basis of the pen signal transmitted by the stylus through a second electrode that is disposed in a vicinity of the tip of the stylus and that is different from the first electrode.
Kim teaches: 
Wherein the obtaining the second value obtains the second value on the basis of the pen signal transmitted by the stylus through a second electrode that is disposed in a vicinity of the tip of the stylus and that is different from the first electrode, (at least refer to fig. 1 and Paragraph 48. Describes the input device 100 includes at least one conductive tip 110. The conductive tip 110 is formed at one end of the input device 100. A second conductive tip (not shown) can be formed at an opposite end of the input device and have same or different characteristics as the conductive tip 110 to thereby perform similar or different functions. The resonant circuit unit (not shown) generates a signal corresponding to a signal entering through the conductive tip 110, and outputs the signal through the conductive tip 110).
The three references are analogous art because they are related with the same field of invention of input device with display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second stylus conductive tip as taught by Kim with the an obliquely held stylus that can provide correction data as taught by Son with the touch sensitive display screen of Pandey. The motivation to combine the reference of Kim is to provide different input for different function.
Regarding claim 21, Pandey and Son do not disclose:
Wherein the obtaining the first value obtains the first value is obtained on a basis of a pen signal transmitted by the stylus through a first electrode disposed in a vicinity of the tip of the stylus, and the obtaining the second value obtains the second value on a basis of the pen signal transmitted by the stylus through a second electrode that is disposed in a vicinity of the tip of the stylus and that is different from the first electrode.
Kim teaches:
Wherein the obtaining the first value obtains the first value is obtained on a basis of a pen signal transmitted by the stylus through a first electrode disposed in a vicinity of the tip of the stylus, and the obtaining the second value obtains the second value on a basis of the pen signal transmitted by the stylus through a second electrode that is disposed in a vicinity of the tip of the stylus and that is different from the first electrode, (at least refer to fig. 1 and Paragraph 48. Describes the input device 100 includes at least one conductive tip 110. The conductive tip 110 is formed at one end of the input device 100. A second conductive tip (not shown) can be formed at an opposite end of the input device and have same or different characteristics as the conductive tip 110 to thereby perform similar or different functions. The resonant circuit unit (not shown) generates a signal corresponding to a signal entering through the conductive tip 110, and outputs the signal through the conductive tip 110).
Regarding claim 21, refer to the motivation of claim 20.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US Pub. 20140078105) in view of Keidar (US Pub. 20180267633).
Regarding claim 22, Son discloses:
A method executed by a device that is configured to be able to detect a pointed position of a stylus on an operation plane being superimposed on a displaying part, (at least refer to fig. 6 and Paragraph 12. Describes an input processing method and an electronic device for implementing the method senses that a stylus pen touching a touch screen device is slanted) the method comprising: 
Obtaining a first pointed position of the stylus on a basis of an electronic charge in accordance with a pen signal produced by a signal generation circuit, the pen signal transmitted by the stylus through a first electrode that is disposed in a vicinity of a pen tip, (at least refer to fig. 6 and Paragraphs 86-87. Describes If the stylus pen 200 approaches the electromagnetic field of the digitizer pad 350, an electromagnetic induction phenomenon is generated and current is generated by the resonance circuit 210. Accordingly, a magnetic field 204 is formed by the generated current. The digitizer pad controller 360 scans strength of the magnetic field 204 provided from the stylus pen 200 to the digitizer pad 350 throughout the entire region of the digitizer pad 350 and detects a position); 
Detecting a tilt angle of the stylus on a basis of the first pointed positions, (at least refer to fig. 6 and Paragraphs 89-90. Describes when the stylus pen is touched on the touch screen device 300 in a state where it is slanted, a position where a relatively great magnetic field from the stylus pen 20 is supplied leans toward the slanted side. Also, when the stylus pen 200 is slanted at a certain angle, the electrostatic rubber 202 is touched on the touch screen device 300. The capacitive touch panel controller 330 recognizes a second position 403 about a capacitance change from the capacitive touch panel 320).
Son does not disclose:
Obtaining a second pointed position of the stylus on a basis of a variation of capacitance generated between plural electrodes arranged in the operation plane and the first electrode disposed in the vicinity of the pen tip, such that the first electrode is used in obtaining the first pointed position and in obtaining the second pointed position;
Detecting a tilt angle of the stylus on a basis of the second pointed positions
Keidar teaches:
Obtaining a second pointed position of the stylus on a basis of a variation of capacitance generated between plural electrodes arranged in the operation plane and the first electrode disposed in the vicinity of the pen tip, such that the first electrode is used in obtaining the first pointed position and in obtaining the second pointed position, (at least refer to fig. 2, 6A and Paragraphs 26, 49. Describes the sensor panel 240 is used to measure the capacitance from each row to each column of the electrodes in order to measure the position of an input medium such as a finger, or stylus 290. Para. 49, describes: The stylus contains a transmitter at its tip which transmits a first signal and it contains a second transmitter at a tilt point of the transmitter which transmits a second signal, different from the first signal. The sensor panel and/or control module detect the location on the sensor panel 600 of the tip of the stylus using the first signal. The sensor panel and/or control module detect the location on the sensor panel 600 of the tilt point 602 of the stylus using the second signal);
Detecting a tilt angle of the stylus on a basis of the second pointed positions, (at least refer to fig. 6B and Paragraph 50. Describes a sensor panel 100 in which the stylus 606 is tilted at approximately 45 degrees to the sensor panel as indicated by angle 608. The location of the tilt point 602 and the tip 600 is detected using the sensor panel 100 and by triangulation the angle 608 is computed, since the distance from the tip of the stylus to the transmitter associated with the tilt point is known)
The two references are analogous art because they are related with the same field of invention of stylus position detection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functionality of the stylus as taught by Keidar with the stylus of Son. The motivation to combine the reference of Keidar is to accurately triangulate the angle of the stylus with two points and update the rendering content at a location of the display.
Regarding claim 23, Son does not disclose:
Wherein the detecting the tilt angle derives the tilt angle in accordance with a distance between the first pointed position and the second pointed position.
Keidar teaches:
Wherein the detecting the tilt angle derives the tilt angle in accordance with a distance between the first pointed position and the second pointed position, (at least refer to fig. 6B and Paragraph 50. Describes a sensor panel 100 in which the stylus 606 is tilted at approximately 45 degrees to the sensor panel as indicated by angle 608. The location of the tilt point 602 and the tip 600 is detected using the sensor panel 100 and by triangulation the angle 608 is computed, since the distance from the tip of the stylus to the transmitter associated with the tilt point is known. Also refer to Para. 49).
Regarding claim 23, refer to the motivation of claim 22.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (US Pub. 20140078105) in view of Keidar (US Pub. 20180267633) in view of Rosenberg (US Pub. 20130009907).
Regarding claim 24, Son and Keidar does not disclose:
Obtaining a calibration value of the first pointed position on a basis of the tilt angle and deriving an output position by correcting the first pointed position on a basis of the obtained calibration value; and reporting the output position to a host processor.
Rosenberg teaches:
Obtaining a calibration value of the first pointed position on a basis of the tilt angle and deriving an output position by correcting the first pointed position on a basis of the obtained calibration value; and reporting the output position to a host processor, (at least refer to fig. 20 and Paragraphs 140-143. Describes process 2000 of determining a tilt angle of the stylus and applying an offset error correction to the input. Para. 143, describes: the tilt angle may be determined by measuring the magnetic field of the stylus 110. The tilt angle may also be determined during the determination of the position of the magnetic within the stylus 110 using gradient descent. Para. 143, describes: At 2004, an offset error correction is determined which is based on (e.g., a function of) the tilt angle. At 2006, the offset error correction is applied to input received from the touch sensor 102 by the stylus 110).
The three references are analogous art because they are related with the same field of invention of input device with display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate correction value with the tilt angle of stylus as taught by Rosenberg with the functionality of the stylus as taught by Keidar with the stylus of Son. The motivation to combine the reference of Rosenberg is to compensate the error of the tilt angle and produce a more accurate input.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al (US Pub. 20160062470) in view of Son (US Pub. 20140078105) in view of Pant (US Pub. 20150338932).
Regarding claim 26, Pandey and Son does not disclose:
Wherein calculation of the series of pointed positions of the stylus includes the following steps: detecting a tentative pointed position of the stylus; reading the position calibration value that corresponds to the tentative pointed position from the correction table and deriving an output position by correcting the tentative pointed position on a basis of the position calibration value; and reporting the output position to the host processor.
Pant teaches:
Wherein calculation of the series of pointed positions of the stylus includes the following steps: detecting a tentative pointed position of the stylus, (at least refer to fig. 7 and Paragraph 47. Describes the position estimated can be computed using an n-point centroid, although in other examples, other position calculation metrics are possible); 
Reading the position calibration value that corresponds to the tentative pointed position from the correction table and deriving an output position by correcting the tentative pointed position on a basis of the position calibration value; and reporting the output position to the host processor, (at least refer to fig. 7 and Paragraph 47. Describes the system can receive a correction value from a LUT (710). The LUT correction value can correspond to the error in the position associated with the position estimate at 705 for the given position calculation metric and signal profile. The system can determine the stylus position by subtracting the correction value from the position estimate (715). The LUT can map the position estimate to an updated position estimate without having to subtract the correction value from the position estimated value).
The three references are analogous art because they are related with the same field of invention of input device with display.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate correction value to determine a corrected position as taught by Pant with an obliquely held stylus that can provide correction data as taught by Son with the touch sensitive display screen of Pandey. The motivation to combine the reference of Pant is to accurately adjust the input.
Allowable Subject Matter
Claims 10-13, 17, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        07/30/2022